Citation Nr: 0423923	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
April 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for residuals of a right knee injury.  

In May 2003, the Board remanded the case to schedule a VA 
examination for the veteran, which as accomplished in August 
2003.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The December 1972 rating decision denied entitlement to 
service connection for a right knee disability; the veteran 
was advised of this decision by letter dated December 20, 
1972, and a notice of disagreement was not filed within the 
prescribed time period.  

2.  The evidence received since the final December 1972 
rating decision is cumulative or redundant of the previously 
obtained evidence or does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The December 1972 rating decision, which denied 
entitlement to service connection for a right knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302 (2003).  

2.  Evidence received since the final December 1972 rating 
decision is not new and material; the claim of entitlement to 
service connection for residuals of a right knee injury is 
not reopened.  38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and his August 2000 substantive 
appeal declined the opportunity for a hearing before the 
Board.  

The RO's September 1999, March 2003, and July 2003 letters, 
the June 2000 statement of the case, and the April 2002, 
December 2003, February 2004, and May 2004 supplemental 
statements of the case informed the veteran of the applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies.  
The veteran was informed that it was his responsibility to 
provide the evidence in his possession that pertained to the 
claim and that it remained his ultimate responsibility to 
obtain any lay statements and evidence needed to support his 
claim.  Several new provisions of The Veterans Claims 
Assistance Act of 2000, which redefined VA's obligations with 
respect to the duty to assist and inform, applied only to 
claims filed on or after August 29, 2001 and did not apply to 
the veteran's July 1999 formal application to reopen the 
claim of entitlement to service connection for residuals of a 
right knee injury.  

The Board's March 2003 notice letter technically informed the 
veteran that he had 30 days in which to respond, but in the 
one year and five months since March 2003, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 30 days 
after the March 2003 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury

The December 1972 rating decision, which denied reopening the 
claim of entitlement to service connection for residuals of a 
right knee injury, was based on the evidence at the time, 
which included a formal application, service department 
records, service medical records, and VA and private medical 
records.  

In formal April 1968 and November 1972 applications for 
service connection, the veteran asserted that he pulled 
cartilage in his right knee in July 1967 at DaNang, Vietnam 
and that he reinjured his right knee soon after at Great 
Lakes, Illinois.  

Service department records showed that the veteran had active 
duty from March 1964 to April 1968, including 3 years and 10 
months of overseas service, and that his last duty assignment 
was in DaNang, Vietnam.  

Service medical records showed that the lower extremities 
were normal at a March 1964 enlistment examination and at an 
October 1966 periodic examination.  In November 1966, the 
veteran complained of a painful right knee, which he had 
initially injured in an auto accident four years earlier.  He 
received no further examination or treatment for the right 
knee in service.  The lower extremities were again deemed 
normal at the March 1968 examination, just one month before 
the veteran separated from service.  

In May 1968, just one month after the veteran's separation 
from active duty, the veteran was seen by a VA orthopedic 
consultant who found no evidence of internal derangement of 
the right knee and who noted that there was no localized 
tenderness, increased intracapsular fluid, or instability.  
The orthopedic consultant did note, however, a mild weakness 
of the right quadriceps muscle.  In October 1972, a private 
physician stated that he had operated on the veteran for a 
torn medial meniscus in October 1969 and that the veteran had 
given a history of two in-service injuries.  The veteran 
reported spraining his right knee while participating in 
diving school in Hawaii in 1966 and striking his right knee 
on a pipe in Vietnam in 1967.  

The December 1972 rating decision was based on the evidence 
at that time and became final because the veteran received 
notice of the decision by letter dated December 20, 1972, and 
a notice of disagreement was not filed within the prescribed 
time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302.  After the veteran filed a July 1999 
formal application to reopen the claim, the November 1999 
rating decision denied reopening the claim of entitlement to 
service connection for residuals of a right knee injury, and 
the veteran perfected a timely appeal.  

Unfortunately, the veteran has not submitted new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The new evidence, which includes a formal application, lay 
statements, VA examination reports, and private medical 
records, does not raise a reasonable possibility of 
substantiating the claim.  

The veteran's July 1999 formal application and lay statements 
from the veteran, his service friends, and his representative 
are cumulative because they repeat pre-December 1972 
assertions that he injured his right knee in service.  In 
particular, the July 1999, August 1999, April 2000, and 
January 2004 lay statements from the veteran and two service 
friends repeatedly state that he sprained his right knee 
while participating in diving school in Hawaii in November 
1966.  Although sincere in their beliefs, the veteran and his 
associates are not medical professionals.  As laypersons, 
they are not competent to make a medical diagnosis or to 
render a medical opinion that relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The August 1999 and August 2003 VA examination reports do not 
raise a reasonable possibility of substantiating the claim 
because they do not include a medical opinion that current 
residuals of a right knee injury resulted from an in-service 
event.  To establish service connection, the veteran must 
provide a nexus opinion by a medical professional that 
current residuals of a right knee injury resulted from an in-
service right knee injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Although the reports include diagnoses 
of chronic right knee pain and mild degenerative arthritis of 
the right knee, the August 2003 VA examiner found it unlikely 
that the veteran's right knee condition was due to the right 
knee strain of 1966, which appeared minor according to the 
documentation.  In support of his opinion, the August 2003 VA 
examiner noted that no right knee condition of a chronic 
nature was documented during military service and that there 
was no evidence of permanent aggravation.  

An October 1969 private medical statement does not raise a 
reasonable possibility of substantiating the claim because it 
tends to show that a post-service industrial accident caused 
the veteran's current right knee disability.  The veteran's 
private physician noted that, in August 1969, while working 
for a private company, the veteran fell down and twisted his 
right knee.  He was off work for several days with 
considerable pain in his right knee, and the diagnosis was a 
torn deranged medial meniscus.  Although there was a previous 
history of injuries to the knee, one in 1966 and another in 
1967, the private physician opined that the veteran recovered 
from these injuries.  The private physician questioned 
whether the veteran had any internal derangement such as a 
torn cartilage following the 1966 and 1967 injuries because 
the veteran had no difficulty with the knee until the recent 
August 1969 injury.  

An August 1999 private medical statement does not raise a 
reasonable possibility of substantiating the claim because it 
represents the veteran's reported history, simply recorded by 
a medical examiner.  A bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Grover v. West, 12 Vet. App. 109, 112 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In August 1999, the veteran's 
private physician, who first started treating the veteran in 
1978, recorded that the veteran reported injuring his right 
knee while in diving school in 1966 or 1967 in Hawaii.  The 
August 1999 private medical statement is also cumulative 
because it repeats pre-December 1972 assertions that the 
veteran injured his right knee in service.  

When considered with the previous evidence of record, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened, 
and entitlement to service connection for residuals of a 
right knee injury remains denied.  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for residuals of a 
right knee injury is not reopened, and entitlement to service 
connection remains denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



